Case 6:19-cv-00756-CEM-GJK Document 168 Filed 10/15/19 Page 1 of 3 PageID 2126




                       UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

 WYNDHAM VACATION
 OWNERSHIP, INC.; WYNDHAM
 VACATION RESORTS, INC.;
 WYNDHAM RESORT
 DEVELOPMENT CORPORATION;
 SHELL VACATIONS, LLC; SVC-
 HAWAII, LLC; SVC-WEST, LLC; and
 SVC-AMERICANA, LLC,

                     Plaintiffs,

 v.                                                        Case No: 6:19-cv-756-Orl-41GJK

 CLAPP BUSINESS LAW, LLC; MARY
 CLAPP, ESQ.; THE TRANSFER
 GROUP, LLC; VACATION
 CONSULTING SERVICES, LLC; VCS
 COMMUNICATIONS, LLC; BRIAN
 SCROGGS; TRANSFER FOR YOU
 LLC; ALLIED SOLUTION GROUP,
 LLC; JJ MIDWEST MARKETING
 LLC; JJ&C MARKETING, LLC; THE
 MID-WEST TRANSFER, LLC;
 MIDWEST TRANSFERS LLC; JOSH
 UNGARO; REAL TRAVEL, LLC; and
 BART BOWE,

                               Defendants.


                                          ORDER
       This cause came on for consideration without oral argument on the following:

       MOTION:       JOINT STIPULATION REGARDING AMOUNT OF
                     ATTORNEY’S FEES AND COSTS AND PROPOSED
                     ORDER (Doc. No. 164)

       FILED:        October 4, 2019
Case 6:19-cv-00756-CEM-GJK Document 168 Filed 10/15/19 Page 2 of 3 PageID 2127



        THEREON it is ORDERED that the motion be GRANTED IN PART AND
        DENIED IN PART.

        On September 19, 2019, the Court granted Plaintiffs’ motion to compel (the “Motion to

 Compel”) against the following Defendants: Transfer for You LLC; Allied Solution Group, LLC;

 JJ Midwest Marketing LLC; JJ&C Marketing LLC; The Midwest Transfer LLC; Midwest

 Transfers LLC; and Josh Ungaro (collectively the “Ungaro Defendants”). Doc. No. 163. The Court

 awarded Plaintiffs their attorney’s fees and costs incurred in bringing the Motion to Compel. Id.

 at 3. The parties were ordered to confer “in a good faith effort to agree on the amount of attorney’s

 fees and costs awarded[,]” and if they were unable to agree, then Plaintiffs could file a motion to

 quantify the fees. Id. On October 4, 2019, Plaintiffs and the Ungaro Defendants filed a Joint

 Stipulation Regarding Amount of Attorney’s Fees and Costs and Proposed Order (the “Joint

 Stipulation”). Doc. No. 164.

        The parties stipulate that the award of attorney’s fees and costs should be $2,000. Id. at ¶

 3. They ask the Court to enter an order approving the Joint Stipulation in the form attached to the

 Joint Stipulation. Id. at ¶ 4. After the Joint Stipulation was filed, Plaintiffs’ counsel and Defendant

 Mary Clapp included the undersigned’s chambers email address in their email discussion regarding

 the language in the proposed order. They are advised that proposed orders should not be submitted

 to the undersigned unless requested, and the undersigned should not be included in their email

 correspondence to each other.

        Based on the forgoing, it is ORDERED that the Joint Stipulation (Doc. No. 164) is

 GRANTED IN PART AND DENIED IN PART as follows:

        1. Plaintiffs are awarded $2,000 against the Ungaro Defendants for attorney’s fees and

            costs incurred in bringing the Motion to Compel; and




                                                  -2-
Case 6:19-cv-00756-CEM-GJK Document 168 Filed 10/15/19 Page 3 of 3 PageID 2128



        2. In all other respects, the Joint Stipulation is DENIED.

        DONE and ORDERED in Orlando, Florida, on October 15, 2019.




 Copies furnished to:

 Counsel of Record




                                               -3-
